 1

 2                                                                          JS-6
 3

 4                                                                          12/9/2019

 5                                                                           CW

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   MIRIAM MALDONADO,                         )   Case No. CV 19-7433 FMO (AFMx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   GINZA RAMEN, INC., et al.,                )
                                               )
15                                             )
                                               )
16                      Defendants.            )
                                               )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed.

19   Dated this 9th day of December, 2019.

20

21                                                                      /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
